Citation Nr: 1430760	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 1985 rating decision that denied entitlement to service connection for a cardiovascular condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from July 1955 to July 1959 and from September 1959 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied the Veteran's claim for CUE in the April 1985 rating decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA and VBMS reveals various adjudicatory documents that were duplicative of those contained in the paper claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1985 rating decision, the RO denied the Veteran's claim for service connection for a cardiovascular condition; the Veteran did not appeal this decision.
 
2.  The April 1985 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for a cardiovascular condition.





CONCLUSION OF LAW

The April 1985 rating decision, which denied the Veteran's claim of entitlement to service connection for a cardiovascular condition, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

However, the Board finds that the VCAA is not applicable to the Veteran's claim of CUE in the prior rating decision as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).



II.  CUE Claim

The Veteran contends that the April 1985 rating decision, which denied service connection for a cardiovascular condition, contained CUE as the findings in his service treatment records were not considered by the RO.  Specifically, he argues that his service medical records show that he had been prescribed medication that is used to treat cardiovascular disorders and that he had been treated for paroxysmal atrial tachycardia.  He also argues that the October 1984 VA examination either was inadequate as it was conducted as a general medical examination rather than a cardiology examination or had been given improper weight by the RO.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo, supra.

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).   It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

As for the pertinent laws and regulations governing claims for service connection in effect at the time of the April 1985 rating decision, under 38 U.S.C. §§ 310, 311 (now 38 U.S.C.A. §§ 1110, 1131) and 38 C.F.R. § 3.303, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service.  Where a veteran served 90 days or more during a period of war and cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year of the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 301, 312, 313 (West 1982); 38 C.F.R. §§ 3.307, 3.309 (1984).  The Board also notes that, prior to February 1990, the RO had no specific obligation to include in its decision a statement of the reasons for the decision.  See Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2065-66 (enacting 38 U.S.C.A. § 3004, effective January 31, 1990).

In the April 1985 rating decision, the RO denied service connection for the Veteran's claimed cardiovascular condition, finding that the a cardiovascular disability was not found on the last examination.  In rendering this decision, the RO clearly relied on the November 1984 VA examination report, which noted that the Veteran's electrocardiogram (ECG) results and blood pressure were normal and reflected the examiner's determination that the Veteran did not suffer from "cardiovascular problems."  Service treatment records document findings of arrhythmias and an impression of paroxysmal atrial tachycardia (PAT) beginning in July 1975.  A September 1983 service discharge examination found the Veteran's heart to be normal and did not reflect findings related to PAT or any other cardiac disability.

Accordingly, based on the evidence of record, the Board is satisfied that the RO decision was a fair exercise in judgment.  Although the Veteran contends that the evidence was adequate at this time for the grant of service connection and the error occurred by not so granting, the Board cannot agree that CUE was committed.  The Board agrees with the Veteran's assertions that his service treatment record reflect the treatment and diagnosis of a cardiovascular condition (i.e., PAT), contrary to the suggestion in the April 1985 rating decision that such records did not reflect a definite diagnosis.  The mere misinterpretation of facts, however, does not constitute CUE.  See Oppenheimer, supra.  A September 1983 service discharge examination and a November 1984 VA examination found no such cardiovascular disability; thus, the medical evidence of record at the time of the April 1985 rating decision established that the Veteran did not currently suffer from a cardiovascular disability.  The April 1985 rating decision denied the Veteran's claim as a cardiovascular condition was not shown on examination.  Based on the evidence at the time of the April 1985 rating decision, there was no CUE.  Damrel, supra; Wilson v. West, 11 Vet. App. 383, 386 (1998) (a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question). 

In addition, the Veteran contends that the April 1985 rating decision contained CUE as it improperly relied on a November 1984 VA general medicine examination in finding that he did not have a cardiovascular condition rather than affording him a VA cardiology examination.  Such "(b)road-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient to establish CUE.  See Fugo, 6 Vet. App. at 44.  In this vein, the Board also calls attention to Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), in which the United States Court of Appeals for the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  The Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, in the instant case, any failure to provide the Veteran another VA examination and/or a VA cardiology examination also does not constitute CUE. 

Essentially, the Veteran's arguments of CUE constitute a disagreement as to how the evidence of record was weighed in the April 1985 rating decision.  As noted above, a disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App. at 313.  In this case, the evidence indicates that the correct facts were before the adjudicator, facts which failed to show that the Veteran had been diagnosed with a current cardiovascular condition at the time of the April 1985 rating decision.  Thus, the Veteran's assertions in this regard does not provide basis to find CUE in the April 1985 rating decision.

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the April 1985 rating decision with respect to the issue of service connection for a cardiovascular condition, and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the April 1985 rating decision did not contain clear and unmistakable error and, therefore, the appeal with respect to this matter must be denied.





ORDER

The April 1985 rating decision that denied service connection for a cardiovascular condition was not clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


